UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-6834



In Re: TRUMAN SCOTT,

                                                        Petitioner.



    On Petition for Writ of Error Coram Nobis.     (CR-98-78-F)


Submitted:   September 8, 2000       Decided:    September 18, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Truman Scott, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Truman Scott, a federal inmate, petitions for a writ of error

coram nobis contesting the district court’s procedures in ordering

him to pay restitution.    A writ of error coram nobis under 28

U.S.C. § 1651(a) (1994) only may be issued where an error of the

most fundamental character compels such action to achieve justice

and where no alternative remedy is available.   See United   States

v. Morgan, 346 U.S. 502 (1954); United States v. Mandel, 862 F.2d

1067, 1075 (4th Cir. 1988).    Scott’s petition does not satisfy

these criteria, and we therefore deny the petition.   We dispense

with oral argument because the facts and legal arguments are ade-

quately presented in the materials before the court, and argument

would not significantly aid the decisional process.




                                                   PETITION DENIED




                                2